Citation Nr: 0511393	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1992 to November 1994.  These matters initially came before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case is now under the jurisdiction of the Atlanta, 
Georgia RO.  In December 2001 the veteran testified at a 
hearing before a hearing officer.  In October 2003 the Board 
determined that new and material evidence had been received 
to reopen claims of service connection for a low back 
disorder and a right hip disorder, and remanded the case for 
additional development of evidence, including in the matter 
of service connection for a right knee disorder.  In January 
2005 the RO granted service connection for a low back 
disorder (chronic lumbosacral strain).  

The claim seeking service connection for a right knee 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


FINDING OF FACT

A right hip disability was not manifested in service, and is 
not currently shown.


CONCLUSION OF LAW

Service connection for a right hip disorder is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified why service connection for a right 
hip disorder was denied in the January 2000 rating decision 
and in an April 2000 statement of the case (SOC).  The RO 
provided the veteran VCAA notice (including notice of what 
type of evidence was needed to establish service connection, 
and of her and VA's respective responsibilities in claims 
development) in April 2001 (after the rating appealed; the 
VCAA was not enacted until November 2000).  A January 2005 
supplemental SOC (SSOC) also outlined pertinent VCAA 
provisions.  While the April 2001 letter advised the veteran 
that she should submit additional evidence in support of her 
claim within 60 days, it also advised her that evidence 
received within a year would be considered.  She is not 
prejudiced by any notice timing deficiency, as the claims 
were further developed and readjudicated after notice was 
issued and she had opportunity to respond.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content, the April 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what she should submit).  The January 2005 SSOC, at page 
three, advised the veteran to "provide any evidence in [her] 
possession that pertains" to her claim.  She has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).
Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  She has been afforded VA 
examinations, most recently in February 2004.  VA's duty to 
assist is met.

Factual Background

The veteran's service medical records show that she 
complained she had right hip pain for 10 days in December 
1993.  X-rays of her hips in April 1994 were negative.  A May 
1994 examination report lists a diagnosis of a left knee 
disability.  Service connection has been granted for a left 
knee disability.  She complained of bilateral hip pain in 
August 1994; the findings reported were essentially normal.  

On January 1995 VA general medical examination the veteran 
provided a history of problems affecting her knees and hips 
beginning in 1993.  Suspected degenerative joint disease of 
the hips and knees was diagnosed.  X-rays of the hips were 
interpreted as normal.  

A February 2000 VA X-ray report shows the right hip was 
normal.

A VA whole body scan in September 2001 was interpreted by a 
"technologist" as suggestive of osteoarthritis of hip and 
knee joints.  

At the December 2001 hearing the veteran asserted that she 
had a right hip disorder which was caused by her service-
connected left knee disorder.  

A December 2001 VA outpatient treatment record shows findings 
of multiple site osteoarthritis (including the hips).  The 
examiner commented that this condition was "possibly 
connected" to strenuous impact maneuvers undertaken by the 
veteran during her period of service and "compensation" 
from a left knee injury.  

A September 2002 VA outpatient treatment record shows that 
the veteran complained of joint pain all over.  

On February 2004 VA examination the veteran complained of 
right hip pain.  In pertinent part the diagnosis was normal 
right hip.  X-rays of the right hip were considered normal.  
The examiner opined that the veteran's pain perceived in the 
right hip was symptom of her low back disorder (for which 
service-connection was established in January 2005), and that 
the veteran did not have a right hip disability.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a right hip disability.  In the absence 
of proof of a present disability, there cannot be a valid 
claim of service connection.  See Hickson, supra.

While a VA technologist interpreted a full body scan in 
September 2001 as suggestive of osteoarthritis, and a nurse 
practitioner opined in December 2001 that the veteran had 
osteoarthritis of the hips which was "possibly connected" 
to strenuous impact maneuvers undertaken by the veteran 
during her period of service and "compensation" from a left 
knee injury, subsequent VA examination in February 2004, 
ordered in the Board's remand specifically to resolve whether 
this was so, produced an opinion to the contrary.  The 
physician who conducted the examination and presumably (based 
on the extent of training) has greater expertise in the 
matter, opined that X-rays did not show osteoarthritis of the 
hip, and that the veteran did not have a right hip 
disability, but instead had a low back disability (for which 
service connection has since been granted), with referred 
pain to the hip.  Since the examiner did not find a right hip 
disability, there was no basis for proceeding to the further 
question of whether such disability is related to service.  
The February 2004 examiner indicated the entire record was 
reviewed, and in light of the thorough review and the 
examiner's assumed greater expertise, the Board finds the 
opinion more persuasive than the opinions of the 
"technologist" and nurse practitioner suggesting the 
contrary.  As a layperson, the veteran is not competent to 
establish by her own opinion that she has a right hip 
disability or to relate such disability to service or to her 
service-connected left knee disorder.  See Espiritu, supra.  
The preponderance of the evidence is against her claim, and 
it must be denied.


ORDER

Service connection for a right hip disorder is denied.


REMAND

A VA whole body scan in September 2001 was interpreted as 
suggestive of osteoarthritis of knee joints.  

A December 2001 VA outpatient treatment record has a notation 
of multiple site osteoarthritis (presumably including the 
knees).  The examiner commented that this condition was 
"possibly connected" to strenuous impact maneuvers 
undertaken by the veteran during her period of service and 
"compensation" from a left knee injury.  

An October 2003 Board remand ordered that the veteran

[B]e scheduled for a VA examination by an 
orthopedic specialist for an opinion as 
to whether it is as likely as not that 
any present low back, right hip, or right 
knee disorders were incurred in or 
aggravated by active service or are 
proximately due to a service-connected 
left knee disability.  The examiner 
should conduct any additional tests or 
studies necessary for adequate opinions.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinions given and 
should reconcile the opinions with the 
other medical evidence of record, 
including the opinion in the December 13, 
2001, VA treatment report.  (emphasis 
added).

The February 2004 VA examination report is not fully 
responsive to the remand order.  Specifically, while the 
examiner indicated current right knee pathology was unrelated 
to service, the physician did not comment regarding a nexus 
between current right knee disability and the veteran's 
service connected left knee disability, and did not reconcile 
the opinion given in this matter with the opinion given in a 
December 13, 2001, VA treatment report.  A remand confers, as 
a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, further development is necessary.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature and etiology of 
any right knee disorder she may have.  
Her claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine 
whether it is at least likely as not that 
any current right knee disorder was 
either caused or aggravated (increased in 
severity due to) by the veteran's 
service-connected left knee disability.  
If the opinion is that the veteran's 
service-connected left knee disability 
aggravated a right knee disability, the 
examiner should specify, so far as 
possible, the degree of such aggravation.  
The examiner must comment on the opinion 
in a December 13, 2001 VA treatment 
record (which seems to "possibly" 
relate a right knee disorder to the 
veteran's service-connected left knee 
disability).  The examiner must explain 
the rationale for all opinions given.  

2.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for a right knee disorder 
(including as secondary to a service-
connected left knee disorder).  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to assist the veteran in the 
development of her claim, and to satisfy the mandates of the 
Court in Stegall, supra.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


